Citation Nr: 0733561	
Decision Date: 10/25/07    Archive Date: 11/02/07

DOCKET NO.  06-00 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for a psychiatric 
disability, claimed as post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1942 to February 1946.  This matter is before the 
Board of Veterans Appeals' (Board) on appeal from a March 
2005 rating decision by the Albuquerque, New Mexico 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
August 2007, a Travel Board hearing was held before the 
undersigned Acting Veterans Law Judge.  A transcript of that 
hearing is of record.  Pursuant to 38 U.S.C.A. § 7107(a) 
(West 2002 & Supp. 2006) and 38 C.F.R. § 20.900(c) (2007), 
the Board has advanced the case on the docket. 


FINDINGS OF FACT

1.  It is shown that the veteran served in combat.

2.  Generalized anxiety disorder has been diagnosed, and 
found to be directly related to the veteran's combat exposure 
in service.


CONCLUSION OF LAW

Service connection for a psychiatric disability, to include 
generalized anxiety disorder, is warranted.  38 U.S.C.A. 
§§ 1110, 1154, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.303 (2007) 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.

Upon receipt of a complete or substantially complete 
application for benefits, VA is  required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.  38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Inasmuch as the determination below constitutes a full grant 
of the benefits sought (as the Board finds that service 
connection for a psychiatric disability is warranted), there 
is no reason to belabor the impact of the VCAA on this 
matter, since any error in notice timing or content is 
harmless.

II.  Factual Background, Legal Criteria and Analysis 

The veteran seeks service connection for a psychiatric 
disability, which he contends is the result of his combat 
service.  Service connection may be granted for disability 
due to disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. 
§ 3.303.  To establish service connection for a disability, 
there must be medical evidence of a current disability; 
medical or, in certain circumstances, lay evidence of in-
service incurrence of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury (disability).  
Hickson v. West, 13 Vet. App. 247, 248 (1999).


The evidence includes a May 2006 VA examination in which 
generalized anxiety disorder is diagnosed.  Regarding an in-
service incurrence, if the veteran engaged in combat with the 
enemy during his service, his lay testimony of injuries 
sustained in service will be sufficient to establish such an 
incurrence so long as it is consistent with the 
circumstances, conditions, or hardships of that service.  
38 U.S.C.A. § 1154(b).  Here, the veteran contends that he 
served in the South Pacific as a radio slash gunner in action 
against Japanese forces.

The veteran's available service records confirm his 
participation in combat activities as a radio-gunner during 
World War II.  It was shown that he participated in many 
hazardous missions including anti-submarine patrols, 
performing reconnaissance missions over Japanese held atolls, 
and numerous dive-bombing attacks on enemy targets.  His 
assertions regarding his experiences in combat are, 
therefore, considered credible lay evidence of events in-
service.  The remaining question is  whether there is medical 
evidence of a nexus between the psychiatric disorder 
currently diagnosed and service.

On May 2006 VA examination, the clinical psychologist 
reviewed the veteran's claims file and conducted a full 
psychological examination.  On that basis, generalized 
anxiety disorder was diagnosed.  The psychologist further 
explained that while the veteran's symptoms were insufficient 
to meet the full diagnostic criteria for a PSTD diagnosis, he 
met some criteria of that disorder.  She noted that the 
veteran met the criteria for persistently reexperiencing his 
combat experience and the criteria for increased arousal.  
She stated that he did not meet the criteria for persistently 
avoiding stimuli associated with traumatic experience.   She 
noted that the veteran did meet the diagnostic criteria for 
generalized anxiety disorder, and that such was related to 
his exposure in combat.

Notably, although the claim was initially developed as 
entitlement to service connection for PTSD, the record does 
not show with competent (medical) evidence a diagnosis of 
such.  While Mr. R.A. (a social worker from the Albuquerque 
Vet Center who has been treating the veteran for PTSD) and 
Dr. R.G.H. (a psychiatrist at the Vet Center) did render PTSD 
diagnoses, formal VA examinations (see also May 2005 VA 
examination) in which the examiners had access to the 
veteran's entire claims file and medical history, note that 
the veteran does not meet the full criteria for a DSM-IV 
diagnosis of PTSD.  Instead an anxiety disorder has been 
diagnosed and such disorder has been found, by way of 
competent (medical) evidence to be directly related to the 
veteran's combat exposure.

Accordingly, the Board finds that all three elements for a 
grant of service connection have been established; and 
entitlement to service connection for a psychiatric 
disability to include generalized anxiety disorder is 
warranted.


ORDER

Service connection for a psychiatric disability, to include 
generalized anxiety disorder is granted.



____________________________________________
MICHAEL A. PAPPAS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


